DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  1/26/2022 has been entered.
 
Response to Amendment
Claims 1-20 are pending in this application.
Applicant’s arguments on claim rejections 35 USC 103 on claims 1-20, filed 1/26/2022, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Qiu et al. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 10, 14-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (U.S. Publication Number 2010/0161556, hereafter referred to as “Anderson”) in view of Qiu et al. (U.S. Publication Number 2020/0004852, hereafter referred to as “Qiu”), and further in view of Ben Dayan et al. (U.S. Publication Number 2017/0052847, hereafter referred to as “Ben Dayan”).
With respect to claim 1, Anderson teaches a method for a distributed storage system ([0005]: large-capacity storage devices and distributed storage systems comprising numerous large-capacity storage devices are considered:  figs. 1A, 1B and 2B and [0070]), comprising: 
taking a snapshot of a file system distributed across multiple storage nodes ([0008] [0064]: a method for taking a snapshot of a portion of a file system including files and directories and [0070] fig. 1B: data storage system of the distributed file system.  The data storage system comprises several subcomponents which may include, for example, an Input/Output Interface that provides for external communication, a snapshot module, a processor, and a storage device.  These subcomponents communicate with one another over a bus.  The data storage systems may include only a portion of the depicted subcomponents or only the storage device);
maintaining the snapshot for the file system ([0022]:  a method of maintaining path-accessibility for snapshots in subnodes of a hierarchical structure) using a snapshot table and a file system views table (fig. 5,[0039] [0111] [0114] snapshot table including snapshot ID); and
providing a snapshot index for accessing the snapshot (snapshot ID as snapshot index in the table: see fig. 2A, [0078]-[0080] and [0095]) [0098]),
wherein: a constant snapshot index is provided for a current view of the file system ([0077]: each of the snapshots has a snapshot identifier ("snapshot ID") and the snapshot ID provides an indication as to the relative time the snapshot was created; [0023]: the data structure may include a data storage tree structure to store current data in directories and files; a snapshot module configured to create snapshots in time of directories and files; and snapshot data structures of snapshot versions of a file, wherein the snapshot file version identifies blocks of data modified from the next more recent version of the file; [0098]: when a snapshot of a file or a directory is created, but list of the current version will include the snapshot ID of the newly created snapshot).
Anderson does not explicitly teach taking a snapshot of a file system distributed across multiple storage nodes, wherein the snapshot is taken on the whole file system, and wherein the snapshot is not taken on a subset of the file system, wherein the file system comprises a plurality of buckets, each of the plurality of buckets is operable to write to a unique stripe, and each of the plurality of buckets is independent of each other of the plurality of buckets as claimed.
Qiu teaches taking a snapshot of a file system distributed across multiple storage nodes, wherein the snapshot is taken on the whole file system, and wherein the snapshot is not taken on a subset of the file system ([0001]: discussing about a file system is responsible for organizing files and directories. Examiner interprets that the directories as claimed storage nodes, so the file system is responsible for organizing multiple directories as claimed file system distributed across multiple storage nodes. [0024]: discussing about the primary system may perform a backup snapshot of file system data, and a full backup snapshot includes the entire state of the primary system at a particular point in time. Examiner interprets that the primary system may perform a full backup snapshot as claimed taking a snapshot of a file system distributed across multiple storage nodes, wherein the snapshot is taken on the whole file system, and wherein the snapshot is not taken on a subset of the file system.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method taking a snapshot of a file 
Ben Dayan teaches wherein the file system comprises a plurality of buckets ([0046], Fig. 5B: FIG. 5B shown is an example implementation in which a virtual file system comprises D (an integer) SSDs each SSD comprises C (an integer) chunks, and each chunk comprises B (an integer) blocks), each of the plurality of buckets is operable to write to a unique stripe, and each of the plurality of buckets is independent of each other of the plurality of buckets ([0057], Fig. 5D: the data from the four writes is coalesced into a single commit which ends up in block stripe 5301, for purposes of illustration this example assumes M=4 and K=1 and that the block stripe 5301 is the same as shown in FIG. 5D; [0059]: a separate stripe queue 704 may be maintained for each chunk stripe of a particular DFRAS (distributed failure resilient address spaces) such that any particular stripe queue 704 only has to keep track of a relatively small portion of all block stripes of a particular DFRAS).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method taking a snapshot of a file system of Anderson and Qiu with the teaching about a virtual file system of Ben Dayan because the processes of the virtual file system may be configured to demand relatively small amounts of the resources to minimize the impact on the performance of the client applications. From the perspective of the client process(es), the interface with the virtual file system is independent of the particular physical machine(s) on which the VFS process(es) are running (Ben Dayan, [0023]).

With respect to claim 5, Anderson teaches wherein the file system views table comprises one or more entries, and each of the one or more entries has a name field and a pointer to a corresponding snapshot ([0111]-[0112] and Fig. 5: the LIN (Logical Inode Number) table stores the LIN/snapshot ID pairs of all of the files and directories in the system.  Accordingly, each LIN/snapshot ID pair references the corresponding inode version of a file or directory using, for example, a pointer).

With respect to claim 6, Anderson teaches wherein the snapshot is writeable ([0072]: the processor receives and processes requests to create snapshots, to delete snapshots, to read snapshot data, to modify data governed by a snapshot, and/or other snapshot related processes).
Claim 10 is essentially the same as claim 1 except that it is directed to a distributed storage system rather than a method, and is rejected for the same reason as applied to the claim 1 hereinabove. 
Claim 14 is essentially the same as claim 5 except that it is directed to a distributed storage system rather than a method, and is rejected for the same reason as applied to the claim 5 hereinabove. 
Claim 15 is essentially the same as claim 1 except that it is directed to a machine-readable storage rather than a method, and is rejected for the same reason as applied to the claim 1 hereinabove. 
Claim 19 is essentially the same as claim 5 except that it is directed to a machine-readable storage rather than a method, and is rejected for the same reason as applied to the claim 5 hereinabove. 
. 

Claims 2, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Qiu, in view of Ben Dayan, and further in view of Raja et al. (U.S. Publication Number 2017/0003899, hereafter referred to as “Raja”).
With respect to claim 2, Anderson, Qiu and Ben Dayan teaches the method as discussed in claim 1. 
Anderson, Qiu and Ben Dayan disclose substantially the invention as claimed.
Anderson, Qiu and Ben Dayan do not explicitly teach wherein the file system is distributed across five nodes as claimed.
However, Raja teaches wherein the file system is distributed across five nodes ([0018] [0057] and fig. 1A: five data nodes 130a, 130b, 130c, 130d, and 130e in a cluster 100a, the distributed data grid 100 may comprise any number of clusters and any number of servers and defining the persistence mode, either active or passive and the active location for snapshot storage for each node).
Therefore, it would have been obvious before the effective filing date of the claimed invention to the teachings of Anderson in view of Qiu and Ben Dayan with the teachings of Raja. One having ordinary skill in the art would have found it motivated to utilize of providing intuitive access to previous versions of files or directories in distributed file system, has processor generating snapshot version of target structure and mini-snapshot version of ancestor subset ([0003]-[0004] [0011]-[0013] [0063]-[0065] 
Claim 11 is essentially the same as claim 2 except that it is directed to a distributed storage system rather than a method, and is rejected for the same reason as applied to the claim 2 hereinabove. 
Claim 16 is essentially the same as claim 2 except that it is directed to a machine-readable storage rather than a method, and is rejected for the same reason as applied to the claim 2 hereinabove. 

Claims 3-4, 12-13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Qiu, in view of Ben Dayan, and further in view of Surawara et al. (U.S. Publication Number 2011/0058564, hereafter referred to as “Surawara”).
With respect to claim 3, Anderson, Qiu and Ben Dayan teaches the method as discussed in claim 1. 
Anderson, Qiu and Ben Dayan disclose substantially the invention as claimed.
Anderson, Qiu and Ben Dayan do not explicitly teach wherein the snapshot table comprises one or more entries, and each of the one or more entries has a snapshot index field, a pointer to its parent, a pointer to a left child, and a pointer to a right child as claimed.

Therefore, it would have been obvious before the effective filing date of the claimed invention to the teachings of Anderson in view of Qiu and Ben Dayan with the teachings of Surawara.  One having ordinary skill in the art would have found it motivated to utilize of providing intuitive access to previous versions of files or directories in distributed file system, has processor generating snapshot version of target structure and mini-snapshot version of ancestor subset ([0003]-[0004] [0011]-[0013] [0063]-[0065] of Anderson) of table entries, pointers pointing to parent, left, and right child (abstract, figs. 18, 29, 30, 31, [0180]-[0181] [0185]-[0186] of Surawara), as taught by Surawara in order to store the destination information and the pointer fields (a PL field and a PR field) for setting two pointers pointing to the storage position of two left and right child nodes (Surawara, [0181]). 

With respect to claim 4, Anderson teaches wherein the snapshot table comprises a file system identification (fig. 2A, [0075] [0097] each of the files and 
Claim 12 is essentially the same as claim 3 except that it is directed to a distributed storage system rather than a method, and is rejected for the same reason as applied to the claim 3 hereinabove. 
Claim 13 is essentially the same as claim 4 except that it is directed to a distributed storage system rather than a method, and is rejected for the same reason as applied to the claim 4 hereinabove. 
Claim 17 is essentially the same as claim 3 except that it is directed to a machine-readable storage rather than a method, and is rejected for the same reason as applied to the claim 3 hereinabove. 
Claim 18 is essentially the same as claim 4 except that it is directed to a machine-readable storage rather than a method, and is rejected for the same reason as applied to the claim 4 hereinabove. 

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Qiu, in view of Ben Dayan, and further in view of McGowen et al. (U.S. Publication Number 2003/0140191, hereafter referred to as “McGowen”).
With respect to claims 7-9, Anderson, Qiu and Ben Dayan teaches the method as discussed in claim 1. 
Anderson, Qiu and Ben Dayan disclose substantially the invention as claimed.
Anderson, Qiu and Ben Dayan do not explicitly teach enumerating file system objects that belong to the snapshot; wherein the enumeration is done via an on-disk 
However, McGowen teaches enumerating file system objects that belong to the snapshot ([0003]: file systems are implemented in a storage system) and wherein the enumeration is done via an on-disk hash; and wherein the enumeration is done with double-linked lists for the file system objects ([0003] [0053]: file system object, disk and links for enumerating devices).
Therefore, it would have been obvious before the effective filing date of the claimed invention to the teachings of Anderson in view of Qiu and Ben Dayan with the teachings of McGowen.  One having ordinary skill in the art would have found it motivated to utilize of providing intuitive access to previous versions of files or directories in distributed file system, has processor generating snapshot version of target structure and mini-snapshot version of ancestor subset ([0003]-[0004] [0011]-[0013] [0063]-[0065] of Anderson) of file system objects, enumerating device for file system objects ([0003] and [0053] of McGowen), as taught by McGowen in order for each partition found the driver creates a device object and creates the required symbolic links to them (McGowen, [0053]). 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766. The examiner can normally be reached Monday-Friday, 8:30am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162      

February 22, 2022